internal_revenue_service number release date index number -------------- ------------------------ -------------------------------------------- ----------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc fip br5 plr-146449-07 date april legend district ------------------------------------------------------------- -------------------------------------------------- authority state ------------------------------------------------------ ------------------------------ certificates -------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- act ---------------------------------------------- --------------------------------------------------------------------------------- utility utility corporation x a b c d --------------------------------------------- ------------------------------------------------- ----------------------------- ---- -- ----- -- plr-146449-07 year ------- dear ----------- this letter is in response to your request on behalf of district for rulings that authority is a utility within the meaning of sec_1_148-1 of the income_tax regulations authority has a service area within the meaning of sec_1_148-1 and neither utility nor utility will be considered to use the proceeds of the certificates in a private_business_use within the meaning of sec_1_141-3 facts and representations you make the following factual representations district is a political_subdivision of state formed in part to develop power resources in a region of state spanning portions of several counties district is the owner operator of a hydro-electric power plant and is developing a natural gas-fired power plant authority is a public joint powers agency in state comprised of a member cities and b member counties formed for the purpose of implementing a community choice aggregation program the program for electric power customers within the boundaries of authority’s members because authority has no operational experience in providing electricity for retail customers authority will receive assistance from district which has been serving as a utility for more than years district will act on behalf of authority and will provide all electric power services for authority the governing board_of authority made up of one representative appointed by each member will set the rates to be charged for the electricity state’s community choice aggregation law act the act gives consumers the ability to purchase their electricity supply from a community choice aggregator a cca rather than from their existing electric utility the existing utility would continue to provide electricity delivery services to the consumers purchasing their supply from a cca under the act a cca which must be a city county or a joint powers agency of cities and or counties is authorized to serve the electric load of consumers within its boundaries other than the load served by a local publicly owned electric utility and must offer the opportunity to purchase electricity from that cca to all residential customers within its boundaries electricity customers within authority’s boundaries ie the boundaries of the a cities and b counties that comprise its members are currently customers of utility or utility each of which is a for-profit investor owned utility end-use customers of utility and utility may choose whether to enroll in the program or remain full-requirements customers of utility or utility respectively authority will provide power for those customers that are enrolled in its program and must utilize the distribution and transmission system of utility and utility as the existing utilities to transmit and distribute the power to its customers plr-146449-07 the electric bills for program customers will show separate charges for generation provided by the program charges set and to be received by authority and for delivery of the electricity and other utility charges that will continue to be assessed and retained by utility or utility district is currently in the process of developing a nominal c megawatt base-load power plant the plant within its service territory with the majority of the plant’s output to be used to supply the program district targets commercial operation of the plant in year once it is operational the plant will serve as an integral part of the program power purchased by district will be the exclusive source of supply delivered under the program until the plant is operating and will be a supplemental source of supply once the district begins producing electricity at the plant to procure electricity during the construction and start-up period for the plant district will purchase electricity from corporation x using the proceeds of the certificates to make a prepayment the prepayment with the electricity to be delivered over a period of d years law and analysis the prepayment sec_103 of the internal_revenue_code the code provides that gross_income does not include interest on any state_or_local_bond interest on a state_or_local_bond is not excluded from gross_income if the bond is an arbitrage_bond within the meaning of sec_148 or is a private_activity_bond which is not a qualified_bond within the meaning of sec_141 sec_103 sec_148 provides that an arbitrage_bond is any bond issued as part of an issue any portion of the proceeds of which are reasonably expected at the time of issuance of the bond to be used directly or indirectly to acquire higher_yielding_investments or to replace funds which were used directly or indirectly to acquire higher_yielding_investments for purposes of this subsection a bond shall be treated as an arbitrage_bond if the issuer intentionally uses any portion of the proceeds of the issue of which such bond is a part in a manner described above a higher yielding investment is any investment_property which produces a yield over the term of the issue which is materially higher than the yield on the issue sec_148 investment_property includes among other things investment-type_property sec_148 sec_1_148-1 provides that investment-type_property includes any property other than property defined in sec_148 b c or e that is held principally as a passive vehicle for the production_of_income production_of_income includes any benefit based on the time_value_of_money plr-146449-07 sec_1_148-1 provides that except as otherwise provided in sec_1 e a prepayment for property or services also gives rise to investment-type_property if a principal purpose for prepaying is to receive an investment return from the time the prepayment is made until the time payment otherwise would be made a prepayment does not give rise to investment-type_property if it is a prepayment for electricity that meets the requirements of sec_1_148-1 sec_1_148-1 provides a prepayment meets the requirements of this paragraph if -- it is made by or for one or more utilities that are owned by a governmental person each of which is referred to in this paragraph e iii b as the issuing municipal utility to purchase a supply of electricity and at least percent of the prepaid electricity financed by the issue is used for a qualifying use electricity is used for a qualifying use if it is to be - i furnished to retail electric customers of the issuing municipal utility who are located in the electricity service area of the issuing municipal utility or ii sold to a utility that is owned by a governmental person and furnished to retail electric customers of the purchaser who are located in the electric service area of the purchaser sec_1_148-1 provides in part that for purposes of sec_1_148-1 the service area of a utility owned by a governmental person consists of - any area throughout which an electric utility provided electricity distribution at all times during the 5-year period ending on the issue_date and any area recognized as the service area of the utility under state or federal_law sec_141 provides in part that a private_activity_bond means any bond issued as part of an issue which meets the private_loan_financing_test of sec_141 sec_141 provides that an issues meet the private_loan_financing_test if the amount of the proceeds of the issue which are to be used directly or indirectly to make or finance loans other than loans described in sec_141 to persons other than governmental units exceeds the lesser_of percent of such proceeds or dollar_figure sec_1_141-5 provides that except as otherwise provided a prepayment for goods or services is treated as a loan for purposes of the private_loan_financing_test if a principal purpose is to provide a benefit of tax-exempt_financing to the seller a prepayment is not treated as a loan for purposes of the private_loan_financing_test if the prepayment meets the requirements of sec_1_148-1 or b relating to certain prepayments to acquire a supply of natural_gas or electricity the prepayment is a prepayment for property or services that will give rise to investment-type_property and to a private loan unless the exception in sec_1 plr-146449-07 e iii b for electricity prepayments applies district asks for rulings that authority is a utility and has a service area within the meaning of that exception sec_1_148-1 does not define the term utility sec_1_141-1 provides that public_utility_property means public_utility_property as defined in sec_168 sec_168 defines the term public_utility_property in part to mean property used predominantly in the trade_or_business of the furnishing or sale of electrical energy if the rates for such furnishing or sale have been established or approved by a state or political_subdivision thereof by any agency_or_instrumentality of the united_states or by a public service or public_utility commission or other similar body of any state or political_subdivision thereof sec_7701 provides in part for purposes of title_26 generally that a regulated_public_utility means a corporation engaged in the furnishing or sale of electric energy if the rates for such furnishing or sale have been established or approved by a state or political_subdivision thereof by an agency_or_instrumentality of the united_states by a public service or public_utility commission or other similar body of the district of columbia or of any state or political_subdivision thereof or by a foreign_country or an agency_or_instrumentality or political_subdivision thereof we conclude that authority is a utility for purposes of sec_1_148-1 authority through its agent district will be engaged in the sale of electricity to its customers it must offer service to all residential customers within its boundaries authority’s board appointed by its member cities and counties will set the rates to be charged for the electricity sec_1_148-1 provides in part that the service area of a utility consists of any area recognized as the service area of the utility under state law under the act a state law authority has the right to serve the electric load of consumers within its boundaries authority is required to offer the opportunity to purchase electricity from authority to all residential electric customers located with its boundaries we thus conclude that authority has a service area within the meaning of sec_1_148-1 private_business_use sec_103 provides that sec_103 does not apply to any private_activity_bond unless it is a qualified_bond under sec_141 sec_141 provides that a private_activity_bond is any bond issued as part of an issue that meets either the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 or the private_loan_financing_test of sec_141 sec_141 provides that generally a bond issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use sec_141 generally provides that the term private_business_use means use directly or indirectly in a trade_or_business carried on by any person plr-146449-07 other than a governmental_unit for purposes of sec_141 use as a member of the general_public shall not be taken into account sec_141 provides that for purposes of sec_141 any activity carried on by a person other than a natural_person shall be treated as a trade_or_business sec_1_141-3 provides that the private_business_use_test relates to the use of the proceeds of an issue and for this purpose the use of financed property is treated as the direct use of proceeds sec_1_141-3 provides that in determining whether an issue meets the private_business_use_test it is necessary to look to both the indirect and direct use of proceeds sec_1_141-3 generally provides that both actual and beneficial use by a nongovernmental person may be treated as private_business_use sec_1 b further provides that in most cases the private_business_use_test is met only if a nongovernmental person has special legal entitlements to use the financed property under an arrangement with the issuer sec_1_141-3 also provides that in general a nongovernmental person is treated as a private business user of proceeds and financed property as a result of ownership actual or beneficial use of property pursuant to a lease or a management or incentive payment contract or certain other arrangements such as a take or pay or other output-type contract arrangements that convey special legal entitlements for beneficial use of bond proceeds or of financed property that are comparable to the arrangements in the prior sentence also result in private_business_use sec_1_141-3 for example an arrangement that conveys priority rights to the use or capacity of a facility generally results in private_business_use the issue presented is whether utility and utility by transmitting and distributing the electricity purchased with the proceeds of the certificates will be private business users of the electricity neither utility nor utility is entering into any arrangement to purchase the financed electricity or that otherwise conveys special legal entitlement to actual or beneficial use of the electricity utility and utility will use their facilities to provide transmission and distribution services to authority and its customers cf sec_1_141-7 regarding nongovernmental person acting solely as a conduit for the exchange of output authority will set and receive the electricity supply charges from its customers and utility and utility will continue to assess and retain the delivery and other utility charges conclusions we conclude that authority is a utility within the meaning of sec_1_148-1 authority has a service area within the meaning of sec_1_148-1 and plr-146449-07 neither utility nor utility will be considered to use the electricity financed with proceeds of the certificates in a private_business_use within the meaning of sec_1_141-3 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to district’s authorized representative the ruling contained in this letter is based upon information and representations submitted by district and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the materials submitted in support of the request for a ruling it is subject_to verification upon examination sincerely associate chief_counsel financial institutions and products by ________________________ johanna som de cerff senior technician reviewer branch
